DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31 has been entered.

Priority
Applicant has claimed priority to provision application 62/436,960 with a filing date of 12/20/2016.  This provisional application does not contain support for the limitations of Claim 3, specifically the limitations regarding the structure of the apparatus.  Application 62/436,960 introduces the product of the cargo container, but application does not support the apparatus for making.  Later filed Application 62/562,001 provides the support for the apparatus and was filed 09/22/2017.  Thus Claim 3 is interpreted as having an effective filing date of 09/22/2017.

Claim Interpretation
Claims 17 and 19 recite “a radially inwardly facing continuous surface”, which has already been introduced in Claim 3.  The recitation in Claims 17 and 19 is interpreted as referring to the inward facing surface of the first and second set of ring segments, instead of the collar in Claim 3.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites the limitation “constricting means”.
(A) the limitation uses the generic term “means”
(B) it has the function of constricting the collar
(C) the claim provides no further structure. 
 This limitation will be interpreted under 35 U.S.C. 112(f) in light of the specification to mean a “ratchet, cam lever, or motor” or “a bolt and nut combination” as stated in ¶0081 of US 20210253016 A1.
Claim 4 recites the limitation “rolling apparatus”
(A) the limitation uses the generic term “apparatus”
(B) It has the function of being configured to roll the cylindrical frame
(C) the claim does not provide any further structure for the rolling apparatus
This limitation will be interpreted under 35 U.S.C. 112(f) as a tank roller in accordance with Claim 5 or a raised roller apparatus in accordance with Claim 12.

Response to Arguments (112(f))
Applicant’s arguments regarding the interpretation of “constricting means” under 112(f) have been fully considered but they are not persuasive.
Applicant states that “through holes” and “a hinge or other fixed attachment” should also be included in the interpretation of “constricting means” on pages 7-8 of the remarks filed July 29 2022.
Examiner respectfully asserts that a through hole and a hinge cannot perform the claimed function of constricting one of the collars.  A through hole cannot perform the act of constricting on its own, and a hinge cannot perform the act of constricting on its own.  A hinge is a type of connection between two objects, but one of ordinary skill would not look to a hinge to perform the action of constricting.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 5-11, and 13-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites the limitation “wherein each collar has a radially inwardly facing surface, and the apparatus is free from projections extending radially inwardly from the respective radially inwardly facing surfaces of the collars”.  In the remarks accompanying the amendment, applicant points to Figures 11-20 as the support for this negative limitation.  There was no direct written support from the specification mentioned in the remarks or found during a search when reviewing the claim amendment.  Although the figures mentioned (11-20) do show a collar with an inward facing surface, there is no disclosure regarding projections or lack thereof in the drawings.  The only drawings that show the internal surface of the cradles are Figures 11-12, which actually both show that the internal surface has surface irregularities (at the bottom or the ring segment).  Additionally, the drawings are not of a fidelity to show the exact surface characteristics of the internal surface of the collars, such that projections such as surface roughness, manufacturing tolerance issues, or even debris buildup on the internal surface is possible. 
Claims 17 and 21 contain similar language and are equally unsupported by the written specification.  Claim 17 is a reworded version of the limitation in Claim 3.  Claim 21 recites a “notional cylinder”, which is not supported by the drawings or written specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-3, 5, and 13-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kanzler (WO-2017121447-A2).
As to claim 3, Kanzler teaches an apparatus for manufacturing a cylindrical cargo container comprising a cylindrical shell (Figure 10 teaches a container (71) being formed from sections (2, 2’, 2’’).), the apparatus comprising: a cradle comprising a first set of ring segments longitudinally spaced and aligned concentrically to form a semi-cylindrical frame; a second set of ring segments corresponding respectively pairwise to the first set of ring segments, wherein each pair of the first set of ring segments and the second set of ring segments is configured for assembly to form a corresponding annular collar, to form a cylindrical frame from the cradle and the second set of ring segments (Figure 10 teaches several collars (1, 1’, 1’’) spaced and aligned concentrically forming a cylindrical frame. Figures 1-5 teach that each collar (1) is made up of ring segments (specifically items 3 and 11 which are rings formed from two halves of a ring).  Paragraph 0143 teaches that the fastening ring (11) is made from two half shells (16, 17).); constricting means at at least one of the collars to constrict the collar (Figures 1-2 show a bolted connection between the two ring segments (16, 17).  Paragraph 0143 teaches the two halves can be screwed together, which inherently requires a bolt/nut connection with a through hole.); and a rolling apparatus configured to roll the cylindrical frame about a longitudinal axis of the cylindrical frame (Figure 1 teaches the rolling apparatus (40) which is positively engaged with the guide ring (3) to rotate it about the x axis.  See Paragraph 0155.), wherein the cradle further comprises at least one longitudinal frame member (Figures 1 and 10 teach longitudinal frame members (46, 47).) , wherein the first set of ring segments are rigidly mounted on the at least one longitudinal frame member to space the first set of ring segments longitudinally and align them concentrically (Figures 1, 6, and 10 teach the structure and interaction of the rings (1), positioning device (40), and frame members (46, 47).  The rings (1, 1’, 1’’) are interpreted as being mounted (positively engaged) to the positioning device (40), which is mounted to the frame members (46, 47).  The interaction of these structures arrives at rings (1, 1’, 1’’) that are aligned concentrically and spaced longitudinally, as shown in Figure 10. The term “rigidly mounted” is interpreted as the ring segments being mounted in such as way that they are spaced longitudinally and aligned concentrically, as applicant’s specification does not elaborate on the term “rigidly”.), and wherein each collar has a radially inwardly facing surface, and the apparatus is free from projections extending radially inwardly from the respective radially inwardly facing surfaces of the collars. (Figure 4 shows a close up view of the ring (11) where there are no projections on the inwardly facing surface. Figures 1 and 2 also show this feature.  Additionally, paragraph 0137 teaches the fastening ring (11) directly contacts the container section (2).  Paragraph 0141 teaches that a drive plate (15) is optional and can be fit in a form fitting manner to the interior surface of the fastening ring.  This optional connection is interpreted as teaching that the inner surface of the fastening ring is devoid of projections, since the drive plate is connected to it and is shown as a ring shape in Figure 2.)

As to claim 2, Kanzler teaches apparatus according to claim 3, comprising constricting means at a plurality of the collars. (Figure 10 teaches a plurality of collars (1, 1’, 1’’) that each have the same structure.  This is interpreted as each one having the constricting means (screw connection).)

As to claim 5, Kanzler teaches the apparatus according to claim 3, wherein the rolling apparatus comprises a tank roller. (Figures 1 and 10 teach the rolling apparatus (40) and Paragraph 0155 teaches that item 40, positioning device, is used to rotate the ring about the x axis.  Figure 10 teaches the rings (1, 1’, 1’’) carry the tank sections (2), thus the rolling apparatus is interpreted as being a tank roller.)

As to claim 13, Kanzler teaches the apparatus according to claim 3, wherein at least one of the collars comprises a recess sized and shaped to receive a projection of the cylindrical shell. (Figure 5 teaches that the container section (2) can have a projection (12) on the exterior surface that interacts with the ring (11).  Figure 2 and Paragraph 0140 teach driver elements (13, 14) that are attached to the ring (1) and are arranged on both sides on the support plate (12).  The space between the elements (13, 14) is interpreted as a recess sized and shaped to receive the projection (12).)

As to claim 14, Kanzler apparatus according to claim 3, wherein the collars respectively comprise recesses sized and shaped to receive a longitudinal rail of the cylindrical shell, wherein the recesses are aligned angularly with respect to a longitudinal axis of the semi-cylindrical frame. (Figure 5 teaches that the container section (2) can have a rail (12) on the exterior surface that interacts with the ring (11).  Item 12 of Kanzler is interpreted as a longitudinal rail because it is a projection that extends in the longitudinal direction of the container section (2).  The claim does not specify the length of the rail.  Figure 2 and Paragraph 0140 teach driver elements (13, 14) that are attached to the ring (1) and are arranged on both sides on the support plate (12).  The space between the elements (13, 14) is interpreted as a recess sized and shaped to receive the rail (12).)

As to claim 15, Kanzler teaches the apparatus according to claim 3, wherein each one of the first set of ring segments defines a radial opening, and the radial openings are aligned angularly with respect to a longitudinal axis of the semi-cylindrical frame. (Figure 10 teaches the first set of ring segments (bottom of the collars (1, 1’, 1’’) have a radial opening where the container (2) is placed and that they are each aligned with respect to the longitudinal axis of the apparatus frame.)

As to claim 16, Kanzler teaches the apparatus according to claim 3, wherein the second set of ring segments are mutually unconnected. (Figure 10 teaches the upper parts of the rings (1, 1’, 1’’), which are the second set of ring segments, are not connected to one another.)

As to claim 17, Kanzler teaches the apparatus according to claim 3, wherein each one of the first set of ring segments and the second set of ring segments has a radially inwardly facing continuous surface, and the apparatus is free from projections extending radially inwardly from the respective radially inwardly facing continuous surfaces of the of the first set of ring segments and the second set of ring segments. (Figure 4 shows a close up view of the ring (11) where there are no projections on the inwardly facing surface. Figures 1 and 2 also show this feature.  Additionally, paragraph 0137 teaches the fastening ring (11) directly contacts the container section (2).  Paragraph 0141 teaches that a drive plate (15) is optional and can be fit in a form fitting manner to the interior surface of the fastening ring.  This optional connection is interpreted as teaching that the inner surface of the fastening ring is devoid of projections, since the drive plate is connected to it and is shown as a ring shape in Figure 2.)

As to claim 18, Kanzler teaches the apparatus according to claim 17, wherein each one of the first set of ring segments and the second set of ring segments is a semi-annulus. (Figure 2 shows a cross section of each ring (1) where the ring segments each make up half of the ring and thus are a semi-annulus.)

As to claim 19, Kanzler teaches the apparatus according to claim 18, wherein the respective radially inwardly facing continuous surfaces of the of the first set of ring segments and the second set of ring segments are semi-cylindrical. (Figure 2 shows a cross section of each ring (1) where the ring segments each make up half of the ring and thus are a semi-annulus and have a semi-cylindrical interior aperture.)

As to claim 20, Kanzler teaches the apparatus according to claim 3, wherein the respective radially inwardly facing surfaces of the collars are cylindrical. (Figure 2 shows a cross section of each ring (1) where the interior opening is a cylinder shape.)

As to claim 21, Kanzler teaches the apparatus according to claim 3, wherein the respective radially inwardly facing surfaces of the collars collectively define a notional cylinder, and the apparatus is free from projections extending radially into the notional cylinder. (Figure 4 shows a close up view of the ring (11) where there are no projections on the inwardly facing surface. Figures 1 and 2 also show this feature.  Additionally, paragraph 0137 teaches the fastening ring (11) directly contacts the container section (2).  Paragraph 0141 teaches that a drive plate (15) is optional and can be fit in a form fitting manner to the interior surface of the fastening ring.  This optional connection is interpreted as teaching that the inner surface of the fastening ring is devoid of projections, since the drive plate is connected to it and is shown as a ring shape in Figure 2.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kanzler (WO-2017121447-A2), as applied in claim 3, further in view of Harlan (US 3570109).
As to claim 8, Kanzler teaches the apparatus as claimed in claim 3.
Kanzler does not disclose at least one spacer to maintain a cylindrical shape of the cylindrical shell during manufacturing of the cylindrical cargo container.
However, Harlan teaches at least one spacer to maintain a cylindrical shape of the cylindrical shell during manufacturing of the cylindrical cargo container. (Figure 2 teaches two spacers (27, 28) capable of maintaining a cylindrical shape of the shell (20) during welding.)
One of ordinary skill in the art would have been motivated to combine the known internal movable clamp member of Harlan with the welding apparatus of Kanzler in order to utilize the dam member (34) to produce welds that fully and adequately penetrate the joint (Harlan Col. 4, Lines 50-59) through the use of the negative pressure provided by the device.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the known internal movable clamp member of Harlan with the welding apparatus of Kanzler because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 9, Kanzler in view of Harlan teaches the apparatus according to claim 8, wherein the at least one spacer comprises at least one circular spacing disk. (Harlan, which is relied upon for using spacers, teaches in Figures 2-3 two possible interpretations of a “spacing disk”.  The spacers (27, 28) along with their tubes (31, 32) are disk shaped spacing structures. Alternatively, Item 34, “dam member” is a disk shaped spacing member.)

As to claim 10, Kanzler in view of Harlan teaches the apparatus according to claim 9, wherein the at least one spacing disk comprises a first semi-disk and a second semi-disk configured for rigid assembly to form the circular spacing disk and configured for disassembly. (Harlan, which is relied upon for using spacers, teaches in Figures 2-3 that one of the spacing rings is made up of dam members (34, 34’) that are rigidly assembled to shafts (36) and cam surface/spreader (38, 39).  These dam members (34) are pieces of a disk, and interpreted as “semi-disks”.  Together they form a disk shaped support ring.  The limitation “configured for disassembly” is interpreted as the circular disk structure is capable of being disassembled, which if dam members of Harlan are retracted using their shafts (36), the disk is disassembled when it is disengaged from the inner wall of the pipe.)

As to claim 11, Kanzler in view of Harlan teaches the apparatus according to claim 8, wherein the at least one spacer comprises at least one circular spacing ring comprising an annular rim formed with an outer U-shaped channel sized and shaped fittingly to receive an inflatable annular tube. (Harlan, which is relied upon for using spacers, teaches in Figures 2-3 spacers (27, 28) that are U-shaped channels sized and shaped to receive an inflatable annular tube (31, 32).)

Allowable Subject Matter
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiners best found prior art does not teach or obviate the limitations of dependent claim 6.
Claim 6 requires a raised roller apparatus configured to roll the cylindrical shell formed using the cylindrical frame, the raised roller apparatus comprising at least a pair of raised roller carriages each comprising a frame supporting a roller assembly mounted on the frame, the roller assembly having at least one roller for contacting and supporting the cylindrical shell at an inner surface of a top half of the cylindrical shell, wherein the rollers are turnable for rolling of the cylindrical shell about a longitudinal axis of the cylindrical shell.
The prior art has examples of rolling structures for tank forming apparatuses (See US 20080256776 (Figure 2), US 20060118235 (Figure 1), US 4500764 (Figure 1), US 4081651 (Figure 1)) and apparatus that contact the tank at a top internal surface (See US 4500764 (Figure 1), US 20060284047 (Figure 2), and US 20140137389 (Figure 6)).  However, the closest prior art for the subject matter of Claim 6 is US 4500764 which discloses an internal welding system (See Figure 1) and thus would not be obvious to combine with Kanzler to arrive at the claimed invention of Claim 6.
This indication of allowable subject matter is based on the current limitations of Claim 3.  Modification of the claim will require a new interpretation of the limitations and possible withdrawn of the indication.

Response to Arguments
Applicant’s arguments, see remarks, filed July 29 2022, with respect to the rejection(s) of claim(s) 3 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kanzler (WO-2017121447-A2).
Applicant’s amendment to claim 3 regarding the inner surface structure of the collar is sufficient to overcome Randolph.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited form.
US 10245685 teaches a holding and rotating jig for an elongated workpiece that is welded longitudinally that has collars used to hold the workpiece that are made from two half circle sections.  See Figures 1, 2 and 5.
US 5285947 teaches an inner spacer used in a cylindrical workpiece welding method. See Figure 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726